Citation Nr: 0604228	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  03-20 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
neck injury.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active military duty from June 1975 to June 
1978 and September 1978 to September 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision by the 
Atlanta, Georgia, Regional office (RO) of the Department of 
Veterans' Affairs (VA).

The case was remanded by the Board in November 2004.  It has 
been returned for review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a statement received in October 2005, the veteran noted 
some confusion regarding the movement of his claims file 
within the VA and requested to attend another personal 
hearing.  In December 2005, the VA notified the veteran and 
explained that his claims file had been moved to different 
locations, but jurisdiction remained at the Atlanta, Georgia, 
RO.  He was also asked if he wanted to have another personal 
hearing conducted.  In January 2006, the veteran selected to 
attend another hearing before a Veterans Law Judge at the RO.  

In view of the above, the case is remanded to the RO via the 
AMC in Washington DC for the following:

The RO should schedule the veteran for a 
hearing before a Veterans Law Judge at 
the RO.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


